138 Nev., Advance Opinion 210
                            IN THE SUPREME COURT OF THE STATE OF NEVADA


                    LEONIDAS P. FLANGAS, AN                                 No. 81385
                    INDIVIDUAL,
                    Appellant,
                    vs.                                                       FILED
                    PERFEKT MARKETING, LLC, AN
                    ARIZONA LIMITED LIABILITY                                 APR 1 4 2022
                    COMPANY,
                    Respondent.
                                                                                EF DEPUTY CLERK




                                Appeal from a district court order denying a motion to set aside
                    a domesticated foreign judgment. Eighth Judicial District Court, Clark
                    County; Trevor L. Atkin, Judge.
                                Affirmed.


                    Lemons, Grundy & Eisenberg and Robert L. Eisenberg, Reno;
                    Christopherson Law Offices and Ian Christopherson, Las Vegas,
                    for Appellant.

                    The Law Office of Vernon Nelson and Vernon A. Nelson, Jr., Las Vegas,
                    for Respondent.




                    BEFORE THE SUPREME COURT, EN BANC.'




                           'The Honorable Abbi Silver, Justice, is disqualified from participation
                    in the decision of this matter.
SUPREME COURT
     OF
   NEVADA

(0) I 947A 4,401.
                                                                                   2.7 - 1177r
                                  OPINION

By the Court, CADISH, J.:
            Respondent judgment creditor domesticated a foreign judgment
in Nevada within the rendering states statute of limitations but did not
perfect service of the domestication notice on appellant judgment debtor
until after the rendering states limitations period for judgment
enforcement passed. The district court denied appellant's motion to set
aside the judgment, determining that respondent timely domesticated the
judgment in Nevada and that respondent's accomplishment of actual
service of the domestication notice on a later date did not affect the
judgment's enforceability. Appellant now argues that the judgment is
invalid and unenforceable because respondent did not renew it in the
rendering state before it served appellant with notice of the domestication,
thereby allowing the judgment to expire in the meantime. Appellant also
argues that enforcement of a foreign judgment under such circumstances
violates a judgment debtor's due-process rights.
            We conclude that under the Uniform Enforcement of Foreign
Judgments Act, which Nevada has adopted, a foreign judgment is
enforceable in Nevada if the judgment creditor domesticates that judgment
according to the provisions of the Act within the rendering states
limitations period, and additionally, complies with the statutory notice
provisions of the Act, which the district court correctly determined that
appellant did here. We further conclude that enforcement of the foreign
judgment does not violate due process because respondent served the
domestication notice by certified mail, as required by statute, and this type
of service is reasonably calculated to reach interested parties in this context.
Accordingly, we affirm.



                                       2
                  FACTS AND PROCEDURAL HISTORY
            Respondent Perfekt Marketing, LLC, obtained a judgment,
entered on May 5, 2014, against appellant Leonidas Flangas in Arizona. On
February 5, 2019, Perfekt Marketing domesticated the judgment by filing a
certified copy of the foreign judgment and an affidavit of the foreign
judgment's validity and enforceability, along with the names and last
known addresses of the judgment debtor and creditor, respectively, in a
Nevada district court. On February 6, 2019, Perfekt Marketing sent a
notice of the filed application and affidavit by certified mail, return receipt
requested, to Flangas's last-known address, as well as to the address of
Flangas's attorney in Arizona. Additionally, Perfekt Marketing filed an
affidavit of service with the Nevada district court to verify the date of
service of the notice of the application and affidavit.
            Perfekt Marketing never received confirmation by way of the
return receipt that Flangas received the mailed notice. Thereafter, it
attempted personal service of the notice on Flangas at the same, last-known
personal address on four subsequent occasions. Perfekt Marketing
accomplished personal service on Flangas on June 6, 2019, this time at the
address of Flangas's law firm, approximately 120 days after the
domestication notice was first mailed to Flangas and his Arizona attorney.
            Thereafter, Flangas sought relief from the foreign judgment
under NRCP 60(b). He argued that the Arizona judgment had expired, and
thus, was void, because Perfekt Marketing failed to renew the judgment
under Arizona law before it perfected personal service of the domestication
notice on Flangas. Flangas also contended that the judgment was not
entitled to full faith and credit because the delay in service of the
domestication violated statutory-notice and due-process guarantees.
Perfekt Marketing opposed and argued that the registration of a foreign

                                      3
judgment in Nevada domesticates the judgment in Nevada and triggers the
six-year statute of limitations in Nevada for judgment enforcement. It
contended that it properly domesticated the Arizona judgment, regardless
of the timing of personal service, because it filed the judgment in Nevada
before its expiration under the Arizona statute of limitations. The district
court ultimately denied Flangas's NRCP 60(b) motion, concluding "that the
filing date of the application of foreign judgment [was] the effective date of
the judgment in Nevada and "that there [was] no requirement that the
notice of foreign judgment be served upon [the] judgment debtor." Flangas
now appeals.
                               DISCUSSION
Enforceability of a foreign judgment is not defeated if a judgment creditor
domesticates the judgment before its expiration in the rendering state,
notwithstanding that the judgment debtor receives notice of the filing after
its purported expiration in the rendering state
            Flangas argues that the date on which a judgment creditor
provides actual notice of the filing of the foreign judgment to the judgment
debtor serves as the operative date to determine whether a foreign
judgment is valid and enforceable in a Nevada court. He asserts that the
Arizona judgment had expired by the time Perfekt Marketing provided
Flangas with actual notice of the domestication because the notice was not
accomplished until after the Arizona statute of limitations for judgment
enforcement had expired, and Perfekt Marketing failed to renew the
judgment in Arizona before that expiration date. Further, he contends that
Nevada courts cannot enforce an expired judgment, as it is no longer valid.
We disagree.




                                      4
            Nevada's "enforcement measures" apply to the enforcement of
foreign judgments. See Baker v. Gen. Motors Corp., 522 U.S. 222, 235 (1998)
("Enforcement measures . . . remain subject to the evenhanded control of
forum law."). Nevada has adopted the Uniform Enforcement of Foreign
Judgments Act (UEFJA) to govern the procedures to domesticate and
enforce a foreign judgment in Nevada. See NRS 17.330-.400. A foreign
judgment is "any judgment of a court of the United States or of any other
court which is entitled to full faith and credit." NRS 17.340. The UEFJA
mandates enforcement of "any foreign judgment" by providing that "[a]n
exemplified copy of any foreign judgment may be filed with the clerk of any
district court of this state. The clerk shall treat the foreign judgment in the
same manner as a judgment of the district court of this state." NRS 17.350
(emphasis added). We have explained that this language means that the
act of domesticating a "foreign judgment in a Nevada district court" creates
"a new action for the purposes of the statute of limitations." Trubenbach v.
Amstadter, 109 Nev. 297, 301, 849 P.2d 288, 290 (1993). The foreign
judgment, in effect, becomes a Nevada judgment subject to Nevada's
enforcement rules. See id.; see also NRS 17.350 ("A judgment so filed has
the same effect and is subject to the same procedures, defenses and
proceedings for reopening, vacating or staying as a judgment of a district
court of this state and may be enforced or satisfied in like manner."
(emphasis added)). Thus, contrary to Flangas's argument, the date a
foreign judgment is filed in Nevada, as opposed to the date actual notice of
the filing is accomplished, provides the relevant date to determine a foreign
judgment's enforceability and validity. Trubenbach, 109 Nev. at 299-300,
849 P.2d at 289. Accordingly, we focus on whether the Arizona judgment




                                      5
                   was enforceable and entitled to full faith and credit at the time Perfekt
                   Marketing filed a copy of the foreign judgment in Nevada district court.
                               Here, the parties do not dispute that the foreign judgment
                   remained enforceable under Arizona law when Perfekt Marketing
                   domesticated the judgment in Nevada before its expiration under the
                   Arizona statute of limitations. See generally Ariz. Rev. Stat. Ann. § 12-
                   1551(A) (2013) (providing that a judgment is enforceable "at any time
                   within five years"). Because the date of filing is operative in determining
                   enforceability, and because Perfekt Marketing registered the judgment in
                   Nevada within Arizona's limitations period, the Arizona judgment never
                   expired. Thus, the district court properly determined that renewal was not
                   required to enforce the judgment. See Tandy Comput. Leasing v. Terinct's
                   Pizza, Inc., 105 Nev. 841, 844, 784 P.2d 7, 8 (1989) (reviewing a decision on
                   a motion to set aside a foreign judgment for an abuse of discretion); Skender
                   v. Brunsonbuilt Constr. & Dev. Co., 122 Nev. 1430, 1435, 148 P.3d 710, 714
                   (2006) (observing that the district court abuses its discretion when it makes
                   an "arbitrary or capricious" decision or "exceeds the bounds of law or reason"
                   (internal quotations omitted) (quoting Jackson v. State, 117 Nev. 116, 120,
                   17 P.3d 998, 1000 (2001D).
                               Moreover, the six-year statute of limitations that governs the
                   judgment's enforcement in Nevada began to accrue on February 5, 2019,
                   when Perfekt Marketing filed the application, copy, and affidavit of the
                   foreign judgment.    See Trubenbach, 109 Nev. at 301, 849 P.2d at 290
                   (explaining that domestication of a foreign judgment according to the
                   UEFJA's requirements triggers the six-year statute of limitations that
                   governs judgment enforcement in Nevada); see also NRS 11.190(1)(a)
                   (permitting a judgment creditor to enforce any "judgment or decree of any

SUPREME COURT
     OF
   NEVADA

(0) 1947A   400.
                                                         6
                      court of the United States, or of any state or territory within the United
                      States" for six years). Regardless of whether actual notice was even
                      required, Flangas received actual notice of the judgment before its
                      expiration under the Nevada statute of limitations. Thus, we turn to the
                      remaining issue of whether the Arizona judgment was entitled to full faith
                      and credit when Perfekt Marketing filed the judgment in Nevada.
                      The Arizona judgment was entitled to full faith and credit when Perfekt
                      Marketing filed it in Nevada district court
                                  Flangas argues that the Arizona judgment is not entitled to full
                      faith and credit because the Arizona statute of limitations expired before
                      Perfekt Marketing accomplished actual notice of the domestication of the
                      foreign judgment. Additionally, he argues that the Arizona judgment is
                      invalid on full-faith-and-credit grounds because present enforcement of the
                      judgment denies him present due process of law. We disagree.
                                  A foreign judgment is entitled to full faith and credit if it
                      constitutes a valid and final judgment of the rendering state. Clint Hurt &
                      Assocs., Inc. v. Silver State Oil & Gas Co., 111 Nev. 1086, 1088, 901 P.2d
                      703, 705 (1995). A foreign judgment's validity is vulnerable to attack only
                      on "a showing of fraud, lack of due process, or lack of jurisdiction in the
                      rendering state." Id. Plainly, then, a rendering state's statute of limitations
                      does not relate to the judgment's validity, and thus, does not provide a basis
                      for a court to refuse to recognize a foreign judgment as entitled to full faith
                      and credit. See Baker, 522 U.S. at 235; see also, e.g. , M'Elmoyle ex rel. Bailey
                      v. Cohen, 38 U.S. 312, 328 (1839) (applying forum's statute of limitations to
                      bar enforcement of a valid and enforceable foreign judgment); Boudette v.
                      Boudette, 453 P.3d 893, 896-97 (Mont. 2019) (applying Montana's ten-year
                      statute of limitations to enforcement of an Arizona divorce decree that was
                      registered in Montana under the UEFJA and reversing the trial court's
SUPREME COURT
        OF
     NEVADA

(0) 1947A 41,111604
                                                             7
                order granting the husband's motion to extinguish the judgment on the
                basis that it expired under Arizona's five-year judgment-enforcement
                limitation period while recognizing that "the Full Faith and Credit Clause
                does not compel the forum state to use the period of limitation of a foreign
                state" (quoting Wells v. Simonds Abrasive Co., 345 U.S. 514, 517 (1953))),
                cert. denied,    U.S.     , 140 S. Ct. 2811 (2020); see also U.S. Const. art.
                Iv, § 1 ("Full Faith and Credit shall be given in each State to the public
                Acts, Records, and judicial Proceedings of every other State."). In this vein,
                we have acknowledged that the full-faith-and-credit doctrine does not
                prevent states from applying the statutes of limitations of their forums to
                the enforcement of foreign judgments, even if such application bars
                enforcement of otherwise valid and final judgments. See Trubenbach, 109
                Nev. at 300, 849 P.2d at 289-90. We also recognized that a judgment's
                validity presents a distinct question from its enforceability based on the
                statute of limitations. See id. at 298-99, 849 P.2d at 289 (noting that "[t]he
                parties agree[d] that the [foreign] judgment [wa]s valiir before discussing
                "what date triggers commencement of the [Nevada] statute of limitations"
                for the judgment's enforcement).
                            Here, Flangas challenges the validity of the Arizona judgment
                by claiming that the statute of limitations in Arizona expired before he
                received notice of the filing. However, a state's statute of limitations does
                not bear on the validity of the judgment. Instead, the dispositive issue is
                whether a full-faith-and-credit ground exists to refuse to recognize the
                judgment. Flangas offers none. He does not argue that Perfekt Marketing
                procured the judgment by fraud, that the rendering court lacked subject-
                matter or personal jurisdiction, or that the rendering court deprived him of


SUPREME COURT
       OF
     NEVADA


(0) 1947A
                                                      8
due-process protections.2 Nor does the record support such claims.
Accordingly, the Arizona judgment was entitled to full faith and credit. In
these circumstances, the UEFJA mandates enforcement of the Arizona
judgment. See NRS 17.350. Thus, we conclude that the district court did
not abuse its discretion in recognizing and enforcing the Arizona judgment
in Nevada.
The LIEKIA's notice provisions are reasonably calculated to notify a
judgment debtor of a judgment-enforcement proceeding, and Perfekt
Marketing complied with its requirements
             Flangas argues that the UEFJA's notice provisions violate due
process, as those provisions do not require judgment creditors to ensure
judgment debtors receive actual notice, and instead, allow creditors to notify
judgment debtors of judgment-enforcement proceedings by certified mail,
return receipt requested. He also contends that Perfekt Marketing failed
to promptly comply with the UEFJA's requirements because it provided
actual notice of the domestication four months after it filed the foreign
judgment in Nevada. We disagree.
             The UEFJA requires a judgment creditor, "fpfromptly upon
filing the foreign judgment and affidavit," to "mail notice of the filing of the
judgment and affidavit . . . to the judgment debtor and to the judgment
debtor's attorney of record, if any, each at his or her last known address by



      2F1angas's  contention that enforcement of the Arizona judgment in
Nevada denies him due process of law, and thus, renders the judgment
invalid is legally insufficient under the full-faith-and-credit doctrine. A
foreign judgment is invalid under the full-faith-and-credit doctrine if the
rendering court denied the judgment debtor due process at the time the
judgment was entered. See Clint Hurt, 111 Nev. at 1088, 901 P.2d at 705.
Flangas neither alleged facts to support that he was denied due process by
the Arizona court nor presented any evidence thereof.


                                       9
certified mail, return receipt requested." NRS 17.360(2). The judgment
creditor must also "file with the clerk of the court an affidavit setting forth
the date upon which the notice was mailed." Id. However, the judgment
creditor does not need to verify with the court that the certified-mailing
receipt was returned, i.e., received, by the judgment debtor. See id. NRS
17.360(3) also delays "execution or other process for enforcement of a foreign
judgment . . . until 30 days after the date of mailing the notice of filing"
without reference to when the judgment debtor receives actual notice, if at
all.
            The issue of whether the absence of an actual-notice
requirement under the UEFJA violates due process is one of first
impression, which we review de novo. Douglas Disposal, Inc. v. Wee Haul,
LLC, 123 Nev. 552, 557, 170 P.3d 508, 512 (2007) (applying de novo review
in considering the constitutionality of a statute). Actual notice means that
an interested party in fact receives notice of any action against them. See
Dusenbery v. United States, 534 U.S. 161, 169 (2002). The U.S. Supreme
Court has declined to adopt bright-line rules or methods for constitutionally
sufficient notice, and instead, has distinguished between "actual notice and
notice sufficient to satisfy due process. E.g., Jones v. Flowers, 547 U.S. 220,
226 (2006); Dusenbery, 534 U.S. at 170. In so doing, the Supreme Court,
and this court, have required "notice reasonably calculated, under all the
circumstances, to apprise interested parties of the pendency of the action
and afford them an opportunity to present their objections" before a party
is deprived of a protected property or liberty interest. Grupo Famsa, S.A.
de C.V. v. Eighth Judicial Dist. Court, 132 Nev. 334, 337, 371 P.3d 1048,
1050 (2016) (internal quotations omitted) (quoting Mullane v. Cent.
Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950)). Thus, due process does



                                      10
not require, as a matter of right, receipt of actual notice in every context.
See, e.g. , Jones, 547 U.S. at 226. Instead, the focus is on whether the method
chosen is "reasonably calculate& to provide actual notice. Tulsa Profl
Collection Servs., Inc. v. Pope, 485 U.S. 478, 484 (1988). That determination
considers "the reasonableness of . . . a particular metho& in light of "the
particular circumstances" in which the need for the method arises. Id.; see
also Grupo Famsa, 132 Nev. at 337, 371 P.3d at 1050.
            Unsurprisingly, the Supreme Court has expressly approved of
the use of mail to accomplish the notice element of due process. Tulsa Profl,
485 U.S. at 489-90 (concluding that service by mail constituted "an
inexpensive and efficient mechanism . . . reasonably calculated to provide
actual notice). It has also determined that the government may use
certified mail to provide notice to those affected by an action. See Jones,
547 U.S. at 226-27. In Jones, the Supreme Court considered whether a
states method to provide notice to debtors by certified mail of tax
delinquencies that entitled the state to sell their properties satisfied the
reasonably calculated standard.       Id. at 223, 226. It cautioned that
notification by certified mail "make[sl actual notice less likely in some
cases," and therefore, the method potentially necessitates "reasonable
followup measures by government officials, such as a "notice [posted] on
the front dooe of a debtor's property, once those officials realize that the
chosen method failed to accomplish notice. Id. at 234-35 (emphasis added).
Because state officials there became aware that the debtor never retrieved
the certified mailing, it became necessary for the officials to "take( ]
additional reasonable steps to notify" the debtor. Id. at 234.




                                      11
            The circumstances in Jones, where the government sought to
deprive debtors of property ex ante to a judicial proceeding, are not
analogous to the circumstances here, where a judgment creditor seeks to
enforce a valid and final judgment. A post-judgment proceeding to enforce
a judgment between private parties presents a meaningfully distinct
situation from the underlying action that gave rise to the judgment. By the
time the judgment creditor seeks to enforce the judgment, the judgment
debtor has received notice of and the opportunity to participate in the
underlying action. Cf. NRCP 4.2(a)(2) (providing methods by which to serve
a summons and copy of a complaint, such as "by leaving a copy of
[both] . . . at the individual's dwelling or usual place of abode with a person
of suitable age and discretion who currently resides therein"). Further, the
judgment debtor has either appealed or forgone the right to appeal the
underlying action to the full extent permitted by the rendering states law.
Therefore, unless obtained by default, a judgment debtor knows of the
existence of the judgment against them and should expect future
enforcement of the judgment. Additionally, the lack of a return receipt
alerts the judgment creditor that additional steps may be needed to
accomplish actual notice. Indeed, Perfekt Marketing took those steps to
provide Flangas with notice after it became aware that Flangas did not
receive the mailed notice, as it eventually served him with notice at
alternate addresses.
            Due-process jurisprudence recognizes a sliding scale that
demands more protections the more substantial the intrusion or deprivation
of a constitutionally protected right. Cf. Valdez-Jimenez v. Eighth Judicial
Dist. Court, 136 Nev. 155, 165, 460 P.3d 976, 987 (2020) (concluding that
"additional procedural safeguards are necessary before bail may be set in



                                      12
an amount that results in continued detention"). Not only does mail notice
qualify as reasonably calculated to apprise interested parties of a
proceeding, but also certified-mail notice here follows underlying completed
litigation and concerns post-judgment enforcement.3 We thus agree with
those jurisdictions that have addressed notice provisions similar to the one
at issue here and have concluded that post-judgment enforcement tolerates
less robust notice provisions, as the judgment debtor has already litigated
his rights and obligations. See, e.g., Gedeon v. Gedeon, 630 P.2d 579, 582-
83 (Colo. 1981) (concluding that a notice-by-mail requirement under
Colorado's version of the UEFJA satisfied due process because "the debtor's
interest in . . . his property.. . . ha[d] already been protected by prior notice
and hearing"); Wells Fargo Equip. Fin., Inc. v. Retterath, 928 N.W.2d 1, 10
(Iowa 2019) (same). Accordingly, we conclude the UEFJNs requirement
that a judgment creditor send notice of the filing by certified mail with
return receipt requested to the judgment debtor and his attorney at each's
last-known address provides a method reasonably calculated to inform the
judgment debtor of a post-judgment enforcement proceeding and to protect
the judgment debtor's due-process rights and property interests.
            Flangas does not dispute that Perfekt Marketing complied with
the statutory requirements to send the notice of the filing and the affidavit
by certified mail, return receipt requested, to him and his attorney and to
file an affidavit that verified the date of the certified mailing. Instead, he
contends that the four months Perfekt Marketing took to accomplish actual



      3Additionally, post-judgment enforcement in Nevada provides
protections to judgment debtors against wrongful deprivation of property.
See, e.g., NRS 21.075 (providing requirements for the content of a writ of
execution).


                                       13
notice through personal service was not prompt. We disagree, however,
because the date when Flangas received the notice of the domestication is
irrelevant to the issue of promptness in light of our conclusion that the
certified-mail provision in NRS 17.360(2) satisfies due process. The record
supports that Perfekt Marketing mailed the notice one day after it filed the
foreign judgment. Thus, we conclude that Perfekt Marketing exercised due
diligence.4 Accordingly, enforcement of the Arizona judgment in Nevada
does not violate Flangas's procedural due-process rights.5
Enforcement of the Arizona judgment in Nevada does not deprive Flangas of
the opportunity to be heard
            Flangas argues that enforcement of the Arizona judgment
deprives him of due process because actual notice after the purported
expiration of the Arizona judgment deprived him of defenses under Arizona
law, which he does not identify, to attack the Arizona judgment. He says,
without citation to authority, that the expiration of the Arizona judgment
precludes him from raising a collateral attack on the judgment in an
Arizona forum. Along the same lines, he also contends that he lost the
ability to raise defenses under the UEFJA, which, again, he fails to identify.
While Flangas bears "responsibility to present relevant authority and


      41n any event, Perfekt Marketing accounted for the fact that Flangas
did not receive the certified-mail notice by attempting on several occasions,
and eventually accomplishing, personal service. Cf. Jones, 547 U.S. at 230.

      5F1angas    also disputes that Perfekt Marketing mailed the notice to a
viable, last-known address. He points to no evidence in the record to
support his claim, and instead, relies on arguments made by his attorney,
one of which occurred after the district court issued its appealed order.
Attorney statements are not evidence. See, e.g., Bongiovi v. Sullivan, 122
Nev. 556, 580, 138 P.3d 433, 450 (2006). Because Flangas fails to offer
support in the record for his assertion, and because he did receive actual
notice of the filing, we decline to consider this argument.


                                     14
cogent argument," and "issues not so presented need not be addressed by
this court," Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987), we
nevertheless review de novo the district court's decision to enforce the
judgment based on Flangas's claim that it implicates constitutional issues,
Awada v. Shuffle Master, Inc., 123 Nev. 613, 618, 173 P.3d 707, 711 (2007).
However, we conclude that Flangas is not entitled to reversal because he
has not established that any delay in serving notice of the judgment's
domestication in Nevada deprived him of otherwise available Arizona and
UEFJA defenses, and thus, due process.
            Procedural due process guarantees the opportunity to present
every available defense. Nicoladze v. First Nat'l Bank of Nev., 94 Nev. 377,
378, 580 P.2d 1391, 1391 (1978). "[T]he defenses preserved by Nevada's
[BEM] and available under NRCP 60(b) are limited to those defenses that
a judgment debtor may constitutionally raise under the" Full Faith and
Credit Clause and that concern "the validity of the foreign judgment."
Rosenstein v. Steele, 103 Nev. 571, 573, 747 P.2d 230, 232 (1987); see also
NRS 17.350 (providing that a filed foreign judgment "is subject to the
same . . . defenses . . . as a judgment of a district court of this state"). The
Full Faith and Credit Clause limits attacks on a foreign judgment to those
that concern fraud, lack of jurisdiction, and lack of due process at the time
the rendering state entered the judgment. Rosenstein, 103 Nev. at 573, 747
P.2d at 231-32. Similarly, the rule against collateral attacks on a final
judgment applies to the enforcement of domesticated judgments and limits
challenges to the grounds that "the issuing court lacked personal
jurisdiction or subject matter jurisdiction." State v. Sustacha, 108 Nev, 223,
226 n.3, 826 P.2d 959, 961 n.3 (1992).




                                      15
            Flangas does not point to any defenses under Arizona law that
he lost because of the alleged delay in receiving actual notice. Indeed, he
cannot identify those defenses because Arizona law, like Nevada law, allows
a collateral attack on a judgment only on the grounds that the issuing court
lacked personal or subject-matter jurisdiction. See Walker v. Davies, 550
P.2d 230, 232 (Ariz. 1976). Even if Flangas had actual notice of the filing
before May 5, 2019, he still would lack any ability to attack the judgment
on its substantive merits. More importantly, full faith and credit, not the
date of actual notice of the domestication, limits Flangas's ability to attack
the validity of the Arizona judgment. Those defenses under the Nevada
UEFJA are virtually the same, or even more robust, than Arizona's rule
against collateral attacks: fraud, lack of jurisdiction, and lack of due
process. Thus, enforcement of the foreign judgment in these circumstances
does not deprive Flangas of the opportunity to present defenses to attack
the Arizona judgment because he never possessed, either under full faith
and credit or under Arizona law, additional grounds beyond fraud, lack of
jurisdiction, and lack of due process.6




      6F1angas  also argues that enforcement of the Arizona judgment
deprives him of defenses under a settlement agreement. However, he did
not offer a copy of the agreement in district court and thus the record
contains no such agreement, and his alleged "numerous factual references"
to the agreement below and on appeal do not prove the agreement's
existence and content. We decline to address this claim of error, as "We
cannot consider matters not properly appearing in the record on appeal."
Carson Ready Mix, Inc. v. First Nat'l Bank of Nev., 97 Nev. 474, 476, 635
P.2d 276, 277 (1981) (refiising to consider a claim of error based on a
document that does not appear in the record).


                                      16
                                                  CONCLUSION
                                Under the UEFJA, Nevada courts must enforce any foreign
                    judgment entitled to full faith and credit as if that judgment was rendered
                    in this state. The district court properly concluded that a foreign judgment's
                    enforceability is determined on the date the foreign judgment is
                    domesticated in Nevada district court pursuant to NRS 17.360(2), and that
                    a domesticated foreign judgment is enforceable in Nevada for six years from
                    the date of registration according to NRS 11.190(1)(a). Perfekt Marketing
                    filed the copy of the foreign judgment and affidavit, as required by NRS
                    17.360(2), within the Arizona statute of limitations, and no full-faith-and-
                    credit grounds exist to attack the Arizona judgment. Therefore, the foreign
                    judgment is enforceable in Nevada as if it was rendered by a Nevada court.
                                We also conclude that the certified-mail method under NRS
                    17.360(2) is reasonably calculated to apprise a judgment debtor of a post-
                    judgment enforcement proceeding, as it follows underlying litigation in
                    which the judgment debtor's rights and liabilities were adjudicated.
                    Flangas was not deprived of due process here because Perfekt Marketing
                    sent, one day after it filed the judgment, the notice of the filing and the
                    affidavit by certified mail, return receipt requested, to Flangas and his
                    attorney at their last-known addresses. And although not required as a
                    matter of course, Perfekt Marketing personally served the notice after it
                    became aware that Flangas had not received the certified mailing. Finally,
                    we conclude that enforcement of the Arizona judgment, which was
                    registered in Nevada before it expired in Arizona, does not deprive Flangas
                    of any defenses, as his defenses are inherently limited by the Full Faith and




SUPFIEME COURT
       OF
     NEVADA


(0) 1447A   ofei.
                                                         17
                 Credit Clause, regardless of the date he received actual notice of the
                 domestication. Accordingly, we affirm the district court's order denying
                 Flangas relief from the foreign judgment.

                                                                 •

                                                     Cadish


                 We oncur:


                                            ,   C.J.
                 Parraguirre


                                                J.
                 Hardesty


                       A'kfbaug                 J.
                 Stiglich


                             Pie)dA
                 Pickering


                                                J.
                 Herndon




SUPREME COURT
      OF
    NEVADA
                                                       18
(0) 1947A OVID